EXHIBIT (14) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-1669332 on Form N-14 of our reports dated February 16, 2010 and December 21, 2009, relating to the financial statements and financial highlights of Eaton Vance Emerging Markets Fund, a series of Eaton Vance Special Investment Trust, and Eaton Vance Structured Emerging Markets Fund, a series of Eaton Vance Mutual Funds Trust, included in the Annual Reports on Form N-CSR for the years ended December 31, 2009 and October 31, 2009, respectively. We also consent to the references to us under the headings EM Fund Financial Highlights, SEM Fund Financial Highlights, and Experts in the Proxy Statement/Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts June 28, 2010
